USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 1 of 29




                                                          3:18-cv-928
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 2 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 3 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 4 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 5 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 6 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 7 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 8 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 9 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 10 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 11 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 12 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 13 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 14 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 15 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 16 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 17 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 18 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 19 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 20 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 21 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 22 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 23 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 24 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 25 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 26 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 27 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 28 of 29
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 5 filed 11/20/18 page 29 of 29
